Citation Nr: 1627198	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-31 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, denied service connection for bilateral hearing loss.

In October 2015, the Veteran presented testimony during a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This case was previously before the Board in February 2016 when it was remanded for additional development.  It has returned to the Board for adjudication. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2016 Remand, the Board noted that the Veteran has a current hearing loss disability for VA purposes according to a March 2009 audiology consult.  The VA examiner was asked to conduct additional testing and provide an opinion regarding the etiology of any hearing loss disability or reconcile any findings with the March 2009 consultation after reviewing the claims file. 

The Veteran was examined in February 2016.  In the report of that examination, the examiner stated that there was poor rest-retest reliability with the Veteran's behavioral responses.  He indicated that the test results supported a finding of "normal hearing."  The examiner did not address/reconcile the March 2009 consultation.  Moreover, the finding of "normal hearing" is clearly at odds with VA treatment records from June 2014 showing audiological thresholds consistent with a clearing loss disability.  That record also indicates that the Veteran has been prescribed hearing aids, and that he reported continued problems with understanding normal conversational speech.  
  
Thus, despite the potentially overstated findings shown on the VA examination, and resolving all doubt in his favor, there is sufficient evidence showing that the Veteran has hearing loss for VA purposes.  An opinion is needed to address the likelihood that the hearing loss is related to service.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who completed the February 2016 hearing loss examination, if available.  If the February 2016 examiner is not available, submit the claims file to another appropriate examiner.

The examiner shall opine whether it is at least as likely as not (50 percent or greater probability) that bilateral hearing loss was incurred in or as a result of in-service noise exposure.   

The examiner should note review of the claims file, including the March 2009 and February 2014 audiology.  The diagnosis of bilateral sensorineural hearing loss for VA purposes have been established.  The examiner is also advised to accept the Veteran's in-service history of noise exposure as a machine gunner.  Due consideration should also be given to the lay statements from the Veteran concerning the initial onset of his hearing loss.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2. Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

